Citation Nr: 9907853	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1952 to April 
1955

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The development requested by the Board in the December 
1995 and the January 1997 remands has been substantially 
accomplished, and this case is now ready for appellate 
review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service-connection is in effect for residuals of mortar 
wounds and post-traumatic stress disorder, currently rated a 
combined 90 percent disabling; a total disability rating for 
compensation based on individual unemployability is also in 
effect. 

3.  Treatment for or symptoms of a cardiovascular during 
service is not shown, and the first post-service evidence of 
a cardiovascular disorder is dated many years after service.  

4.  The weight of the objective clinical evidence indicates 
that there is no etiologic relationship between a service-
connected disability and a current cardiovascular disability.    


CONCLUSIONS OF LAW

1.  A current cardiovascular disability was not incurred in 
or aggravated by service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, (1998).

2.  A current cardiovascular disability is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  In this regard, the 
veteran was afforded VA examinations in 1997 to determine the 
etiologic relationship between the veteran's service-
connected disabilities and a cardiovascular disorder as was 
requested by the Board in the January 1997 remand.   
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet.App. 384, 388 
(1995), Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury or that portion of a disability resulting 
from aggravation by a service-connected disability.  
38 C.F.R. § 3.310(a) Allen v. Brown, 7 Vet.App. 439, 448 
(1995).  

With the above legal principles in mind, the relevant 
evidence will be briefly summarized.  The service medical 
records, to include reports from a comprehensive examination 
afforded the veteran in September 1953, are negative for 
treatment or symptoms of a cardiovascular disorder.  These 
records do reflect treatment for mortar wounds.  Shortly 
after separation from service in May 1955, the veteran filed 
a claim for service-connection for the mortar wounds but did 
not refer to a cardiovascular disability at that time or 
claim entitlement to service connection for such a 
disability.     

The first post-service evidence of a cardiovascular 
disability is contained in reports from examinations 
conducted in 1987 and 1988 that reflected hypertension.  A 
report from a private physician dated in March 1993 indicated 
that the veteran had poorly controlled hypertension, and 
coronary artery disease status post myocardial infarction.  
In May 1993, this same physician indicated that "[i]t is 
possible that [the veteran's] heart condition could be 
related to his service-connected disabilities."  (It is 
noted that service-connection is in effect for residuals of 
mortar wounds and post-traumatic stress disorder, currently 
rated a combined 90 percent disabling; a total disability 
rating for compensation based on individual unemployability 
is also in effect.)

As directed by the Board in its January 1997 remand, the 
veteran was afforded a VA examination in July 1997 to 
determine the relationship between his service-connected 
disabilities and current cardiovascular disability.  Also 
obtained subsequent to the January 1997 Board remand were 
records of private medical treatment for hypertension and a 
variously diagnosed heart condition from 1993 to 1995.  The 
diagnoses following the July 1997 VA examination included 
tachycardia that was said to be well controlled by medication 
and hypertension.  In commenting on the veteran's assertion 
that his hypertension was the result of his post-traumatic 
stress disorder, the physician who conducted this examination 
stated as follows:  "There is only one report, after I 
reviewed the literature, of an association between post-
traumatic stress disorder and hypertension . . . However, it 
is uncertain whether the patient has primary essential 
hypertension, which is the most common etiology of 
hypertension, or whether his hypertension is secondary to 
PTSD." 

The same VA physician who examined the veteran in July 1997 
VA examined the veteran again in November 1997, after which 
he stated, "I see no relationship between the mortar wounds 
and the patient's hypertension and supraventricular 
tachycardia."  With regard to whether there was an etiologic 
relationship between post-traumatic stress disorder and a 
heart disability, he essentially stated that he was unable to 
determine whether there was such a relationship. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the claim for service 
connection for a cardiovascular disability must be denied.  
First with regard to entitlement to service connection on a 
"direct" basis, the fact that the service medical records 
are negative for treatment or symptoms of a cardiovascular 
disorder, and that there is no competent evidence clinically 
linking a current cardiovascular disability to service, 
precludes a grant of service connection on this basis.  See 
Edenfield, 8 Vet.App. at 384; Caluza, 7 Vet.App. at 498; 
Watson, 4 Vet.App. at 309.  In addition, as the first 
clinical reference to a cardiovascular disability is 
reflected in records dated in 1987 and 1988, "presumptive" 
service connection under the provisions of 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 is 
also not warranted. 

Turning to the issue of entitlement to service connection for 
a cardiovascular disability as "secondary" to a service-
connected disability, to include the question of whether a 
service-connected disability made worse, or otherwise 
"aggravated" a cardiovascular disorder so as to warrant a 
grant of service-connection for at least a portion of a 
current cardiovascular disability under the holding in Allen, 
the Board has considered the "positive" evidence 
represented by the assertions submitted by and on behalf of 
the veteran that there is an etiologic relationship between a 
current cardiovascular disability and a service-connected 
disability.  Such lay assertions as to matters requiring 
medical expertise, however, are of minimal probative value.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Also 
carefully considered was the "positive" evidence 
represented by the May 1993 private physician's statement 
indicating that that it was "possible" that the veteran's 
cardiovascular disability "could be related to his service 
connected disabilities."  However, the Board finds this 
physician's statement to be too speculative to be of any 
significant probative value, as it was not event indicated by 
this physician which service-connected disability a 
cardiovascular disability was possibly related to, nor was 
this opinion supported by reference to specific clinical 
findings.  

The Board also finds the opinions with regard to the 
relationship between the veteran's post-traumatic stress 
disorder and current cardiovascular disability contained in 
the reports from the VA examinations conducted in July and 
November 1997 to be too inconclusive to be of any significant 
probative value, and notes that an etiologic link between the 
service-connected mortar wounds and a current cardiovascular 
disorder was definitively rejected in the reports from the 
November 1997 VA examination.  

With regard to the speculative nature of the medical nexus 
opinions discussed above, the Board notes that the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court), 
in discussing the degree of certainty required to establish 
such a nexus, stated in a recent case:  "[T]he truth of the 
matter is that no template is possible that will apply to the 
almost infinite number of fact situations that can arise.  
What is speculative in one context might be less so in 
another.  Suffice it to say that in this case, Dr. Smith, as 
noted above, provided no clinical data or other rationale to 
support his opinion; nor is there anything otherwise in the 
record that would give it substance.  Dr. Smith's opinion 
sits by itself, unsupported and unexplained.  In other words, 
his opinion is purely speculative."  Bloom v. West, No. 97-
1463, slip op. at 4, 5  (U.S. Vet.App. Feb. 10, 1999).

It is noted that the opinion of "Dr. Smith" referenced in 
Bloom was that the claimant's prisoner of war experience 
"could have precipitated the initial development of [the 
veteran's] lung condition."  Bloom, slip. op. at 3.  In the 
instant case, the May 1993 private medical opinion is of a 
similar speculative nature as that in Bloom ("may" and 
"possible"), and the Court has found similar nexus opinions 
involving the using such speculative language to be of little 
probative value.  See Obert v. Brown, 5 Vet.App. 30, 33 
(1993) (suggesting that a doctor's opinion, expressed in 
terms of may, was too speculative, on its own, to establish a 
well-grounded claim), and Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992) (holding that a doctor's opinion that the 
veteran's service-connected condition "may or may not" have 
contributed to his cause of death was inadequate nexus 
evidence to well grounded [sic] the claim), cited in Hicks v. 
West, 12 Vet.App. 86, 90 (1998). Furthermore, the May 1993 
opinion, as was that in Bloom, is not supported by specific 
reference to clinical or other supporting evidence as was 
indicated above.  

While the Board acknowledges that the use of conditional 
language may be sufficient "nexus" evidence under certain 
circumstances, (Alemany v. Brown, 9 Vet.App. 518, 519 (1996); 
Molloy v. Brown, 9 Vet.App. 513, 516 (1996); Watai v. Brown, 
9 Vet.App. 441, 443 (1996); Lathan v. Brown, 7 Vet.App. 359, 
366 (1995) and Hernandez-Toyens v. West, 11 Vet.App. 379, 382 
(1998); as cited in Hicks, 12 Vet.App. at 90, 91), the Board 
finds the probative value of the nexus opinions in this case 
to be minimal given the lack of sufficient supporting 
objective clinical evidence.  The Board also notes that the 
cases cited in this paragraph stand only for the proposition 
that certain conditional nexus opinions are of sufficient 
probative value to well-ground a claim for service 
connection, and that such "well-grounded" claims would 
still be properly denied if the preponderance of the evidence 
was against the claim.  Thus, while in the instant case the 
Board has conceded that the veteran's claim is well-grounded, 
it must deny the claim because the "negative" evidence 
outweighs that of the "positive" evidence of record.  
Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service connected 
disability, is denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals




- 8 -


- 8 -


